Citation Nr: 1224033	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  04-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and C.M.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a bilateral hip condition. 

In November 2008, January 2010 and April 2011, the Board remanded the issue on appeal for additional development.  The case has been returned to the Board for further appellate consideration. 

In October 2005, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record. 


FINDING OF FACT

A bilateral hip disorder was not present during active duty or for many years thereafter and the preponderance of the competent and probative evidence demonstrates that the Veteran does not have a bilateral hip disorder which is etiologically linked to his active duty service or to a service-connected disability.  


CONCLUSION OF LAW

The requirements for establishing service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, June 2003, May 2006, June 2009 and January 2010 VCAA letters provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The case has been readjudicated, the most recent time in November 2011 as reflected by a supplemental statement of the case of that date.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service personnel records, service treatment records, post-service private medical records and post-service VA medical records.  Electronic records from Virtual VA were reviewed.  

The Veteran was afforded an appropriate VA examination for his claim.  The examiner had access to the claims file and reviewed this evidence as well as interviewing the Veteran and conducting a physical examination.  A diagnosis was provided which was supported by an adequate rationale.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

In May 2003, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a bilateral hip disorder.  

Service connection may be established for a disability resulting from disease
 or injury incurred in or aggravated by service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the Court's decision in Allen, by providing that "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, based upon the facts in this case, the regulatory change does not impact the outcome of the appeal.

The Veteran's service treatment records were silent as to complaints of, diagnosis of, or treatment for problems with the hips.  A February 1963 service treatment record includes the annotation that the Veteran had a history of pushing trauma to the low back.  Physical examination was conducted which revealed a full range of motion.  The impression was muscle strain.  Clinical evaluation of all systems including the lower extremities was determined to be normal at the time of the January 1965 separation examination.  The Veteran completed a Report of Medical History in January 1965 wherein he denied having or ever having had arthritis or rheumatism, bone, joint or other deformity and lameness.  He did indicate on the form that he had or had had swollen or painful joints.  The document was annotated by an examiner to indicate that the Veteran had a ganglion in the left wrist.  

The Veteran has argued that he sought treatment many times during active duty for back problems but, due to the small size of the infirmary, they did not have the capacity to diagnose or treat his whiplash injuries.  The Board notes, however, that the service treatment records contain numerous references to treatment the Veteran had received for various problems.  It does not appear to the Board that the service treatment records were incomplete.  The fact that the Veteran was treated on numerous occasions for various disorders, which were clearly recorded in the service treatment records, including two references to back problems, weighs against the Veteran's implied allegations that, due to the size of the infirmary, 
some of his medical treatment was not recorded.  

There is no competent evidence of record documenting the presence of arthritis of the hips to a compensable degree which would allow for the grant of service connection for arthritis of the hips on a presumptive basis.  There are no medical records dated within one year of discharge which address arthritis of the hips.  The Veteran has not alleged such a fact pattern.  

The first post-service medical evidence of complaints of hip problems is dated many years after the Veteran's discharge.  The records document, at best, intermittent complaints of hip problems.  The clinical records do not reference the Veteran's military service as being a cause of the hip problems until after he submitted his claim for compensation.  

An April 1986 VA clinical record includes the annotation that the Veteran had a history of hip pain.  

In March 1999, the Veteran informed a clinician that he had had right hip pain for many years.  He indicated he was told he had a false hip.  Movement was good.  The assessment was chronic low back pain with radiculopathy.  A March 1999 
X-ray of the hips was interpreted as revealing no osseous, soft tissue or joint space abnormalities.  

In May 1999, the Veteran complained of back pain which radiated down the right hip.  The assessment was chronic low back pain with radiculopathy.  

In August 2001, the Veteran informed a VA clinician that he experienced pain in the left knee and thigh which was worse with flexing the hip.  The pain had been present for six days.  The pain was in the posterior knee and left thigh.

In May 2003, the Veteran submitted his claim for compensation.  Thereafter, the medical records reflect complaints of hip problems which the Veteran opined were due to his active duty service.  

In May 2004, the Veteran opined that his hip injury was caused by his back injury.  

The Veteran testified at the time of the October 2005 hearing conducted by the undersigned that he injured his hips at the same time he injured his back during active duty.  He reported the back was injured as a result of operating a scraper which was continuously being hit in the back.  The Veteran's ex-wife testified that she remembered the Veteran having problems with his legs during active duty.  The Veteran indicated he did not specifically seek treatment for his hips during active duty but it hurt.  

The evidence in favor of the claim includes a July 2009 letter from a private physician, who wrote that the Veteran worked as a heavy equipment operator during active duty which resulted in significant trauma to his musculoskeletal system and particularly his back.  The physician wrote that the Veteran had multiple whiplash type injuries due to major impacts from where his vehicle had to be pushed by another vehicle.  The Veteran continued to experience pain in the low back and hips.  The physician wrote that it was entirely compatible that the arthritic conditions and degenerative problems in the low back, hips, knees and neck are all related to the major trauma the Veteran had while working as a heavy equipment operator.  The physician further wrote that this was seen on a regular basis where men who operate heavy equipment develop degenerative disease in the lower back, neck and lower extremities.  The examiner opined the Veteran's complaints were valid and should be considered service-connected in terms of his disability claim.  

The Board finds the probative value of the July 2009 statement is undercut by a prior statement prepared by the same physician in November 2005 which fails to mention the hips.  At that time, the physician provided similar information concerning the back, noting that physical examination revealed marked stiffness in the low back, straight leg raising was positive at 60 degrees bilaterally and there was a loss of lumbar lordosis.  The physician opined that these findings were compatible with chronic degenerative disease of the lumbar spine.  The physician wrote that the Veteran's back disorder was not at all incompatible with the condition being related to the major trauma involved in heavy equipment operation.  It was seen on a regular basis in the civilian sector where men who operated heavy equipment develop low back degenerative disease over time.  Significantly, there was absolutely no reference to problems with the Veteran's hips.  It is unclear why the physician would fail to address the Veteran's hips in 2005, if the Veteran had, in fact, had hip problems at that time which the physician believed to be linked to military service.  

The Board finds the probative value of the July 2009 medical opinion is further reduced as it is based on an inaccurate factual background.  The document references the fact that the Veteran had had "significant trauma" from "multiple whiplash type injuries" during active duty.  Significantly, the service treatment records were completely silent as to the presence of multiple whiplash type injuries.  As set out above, there was a single reference to the Veteran having a history of pushing trauma to the low back in February 1963 which resulted in a diagnosis of muscle strain but no reference to whiplash type injuries.  This document indicates that the Veteran had sought treatment one time for back problems, but not hip problems, due to his operation of earth moving equipment.  There were no further medical records created during active duty which can be construed as indicating that the Veteran had had multiple whiplash type injuries during active duty.  There were no citations to any significant trauma to the back.  The other back injury cited to in the private medical opinion was due to a lifting injury.  The Board finds it reasonable to assume that, if the Veteran had had continuous, significant whiplash trauma to his hips as alleged, there would have been more than a single reference to pushing trauma noted in February 1963.  Indeed, the Veteran testified that he did not seek treatment for his hips in service.  The Board finds that the single reference to a history of a pushing injury of his back does not equate to a finding that the Veteran experienced multiple whiplash type injuries during active duty.  

Importantly, the private physician's records are lacking in any evidence of chronic complaints of hip problems.  The records, dated from June 2002 to January 2006, document complaints of unspecified arthritis and bursitis of the shoulders.  The records include a single reference in April 2005 to the presence of subtrochanteric bursitis of the left hip, for which the Veteran was to return in two weeks if not asymptomatic.  The subsequent records do not show the Veteran sought treatment again for hip problems.  The failure of the private physician's records to document more than a single reference to the presence of problems suggests to the Board that there were no chronic hip problems the physician was dealing with.  Such is contrary to his statement that that the Veteran continued to have low back and hip pain.  Furthermore, the private physician wrote that the arthritic conditions and degenerative problems in the low back and hips were related to the major trauma involved in the Veteran's four years of heavy equipment operation.  Significantly, the private physician's clinical records do not reference any arthritic condition or degenerative problems in the hips.  As noted above, the private physician's clinical records include a single reference to the presence of bursitis.  No X-ray reports were referenced.  The inconsistency between the physician's letter opining on a link between his hip "arthritis" and service and the findings in his clinical records significantly reduces the probative value of his opinion.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Further, as will be noted below, the Veteran does not currently suffer from arthritis in his hips.  

The evidence against the claim includes VA examination reports.  In this regard, at the time of an April 2008 VA examination, the Veteran reported he began to experience right hip pain sometime after his discharge.  He was unsure when the symptomatology began.  He alleged he was informed he had a false joint in his hip but did not remember when he was informed of this.  His left hip pain began sometime after 1999.  Following a physical examination, the pertinent impression was chronic strain of the bilateral hips.  The examiner stated the symptomatology was most consistent with degenerative joint disease of the hips.   

At the time of a July 2009 VA examination, the Veteran again reported he started to experience right hip pain sometime after discharge but was unsure when this began.  He told the examiner that he had had a false joint in the hip but did not remember when he was informed of this.  The left hip pain began sometime after 1999.  The Veteran denied surgery or injury to the hips.  The Veteran had been retired since 1975 and prior to this he was an aircraft mechanic.  Physical examination was conducted.  An X-ray was interpreted as revealing no evidence of fractures or dislocation and a preserved femoral acetabular joint space.  The impression from the examination was bilateral bursitis of the hips.  The examiner's review of the record demonstrated complaints of low back pain in January 1986 and a history of hip pain in April 1986.  There were no prior complaints of hip pain noted in the review of the medical records.  The Veteran had been noted to walk with an abnormal gait and stooped posture but this was not documented until the Veteran's compensation and pension examination in 2006.  The examiner noted the Veteran had a normal gait during his VA examination in March 1999.  The examiner found there was no evidence in the medical record or on physical examination to suggest that the bilateral hip disorder was caused by or aggravated by the service-connected degenerative joint disease of the lumbar spine.  The examiner noted that pain from the low back can radiate into the hip region.  The rationale provided by the examiner was that both the hip and back disorders were noted within a four month time frame in 1986 and therefore occurred at the same time.  There is no other medical evidence documenting a hip disorder between 1965 and 1986 beyond the Veteran's statement that he had a false joint, but this evidence was not in the claims file.  There was no evidence to suggest aggravation of the hip by the back because the symptoms occurred at the same time and both had progressed equally as documented in the medical records.  

Following remand to obtain an opinion as to whether the Veteran's hip disorder was related to active duty, the Veteran underwent another VA examination in April 2010.  The Veteran reported that he started to experience right hip pain sometime after service but was unsure when this started.  He added at the time of the examination that he thought it started almost immediately after discharge.  He thought he was told he had a false joint in his hip sometime in the 1980's.  The left hip pain did not begin until after 1999.  The Veteran had been retired since 1975 and prior to this time he had been an aircraft mechanic from 1965 to 1975.  The Veteran informed the examiner of whiplash type injuries he sustained while working as a heavy equipment operator during active duty.  

A physical examination was conducted.  The impression from the examination was bursitis of the bilateral hips.  The examiner noted there were no complaints of hip pain or treatment for hip problems in the service treatment records and no complaints of hip problems at the time of the 1965 separation examination.  In 1989, the Veteran reported he had right hip pain for many years and stated that he had a false joint.  The Veteran had been noted to walk with an abnormal gait and stooped posture but this was not documented until 2006.  Gait was normal in March 1999.  The examiner noted the Veteran explained his duties as a heavy equipment operator and also noted the Veteran worked as an air craft mechanic for a ten year period after discharge which involved stooping, bending, squatting, crawling and climbing.  There were no records documenting hip complaints while on active duty and no documentation of complaints until 10 years after he was employed as an aircraft mechanic.  The examiner opined there is no evidence at present which would directly link the job as a heavy equipment operator and the diagnosed bursitis of the hips.  The Veteran had the job of aircraft mechanic longer than he had the job of bulldozer operator.  The examiner opined that it was less likely than not that the hip pain was secondary to the military service nor to his activities as a construction equipment operator.  The rationale was that the chronic hip problems were not established during service as there was no evidence of complaints of hip pain or treatment for hip pain while on active duty.  There was no documentation in the military of complaints of pain or injury to the hips.  There is also no documentation within the first few years after discharge.  The examiner noted that the Veteran had a stressful manual labor job following discharge which would indicate that that there were no limitations of the hips at that time in addition to the silent record for hip complaints between 1965 and 1986.  There is no evidence at the present that the Veteran has arthritis of the hips.  

The Board notes that the onset of hip problems has been variably reported by the Veteran throughout the claim.  He has argued that he had hip pain in service but did not seek treatment for it.  However, when discussing the onset of hip pain during his VA examinations, he reported that the right hip pain began shortly after his discharge from service and that his left hip pain began in 1999, which is more than 30 years after his discharge from service.  Although he, and his private physician, suggest the Veteran's hip pain has been chronic for years, clinical records from that physician do not corroborate that assertion.  The first post service mention of hip pain in the record is in an April 1986 VA outpatient report, which noted a history of hip pain.  X-rays of the hips in 1999 revealed no osseous, soft tissue or joint space abnormalities.  

Further, in a December 2002 statement, the Veteran wrote that his neck, arms and back were traumatized due to whiplash injuries he sustained while working on earthmoving equipment.  He indicated that, while in the military, he began to experience severe pain in the back, legs, neck and shoulders.  The pain continued and worsened after discharge.  The Veteran did not mention problems with his hips.  In a statement which was received in April 2003, the Veteran wrote that he injured his entire body during active duty as a result of working on heavy earthmoving equipment and being rammed continuously in the back as part of the normal operations.  He indicated this resulted in his experiencing severe pain in the back, legs, neck and shoulders.  The accompanying VA Form 21-4142 indicated that the Veteran had been treated for his back, neck and shoulders since 1980.  There was no mention of hip problems.  In a statement received in June 2003, the Veteran stated that his neck was hurt at the same time as his back, hips, and legs from being hit from behind with a bull dozer.  Such statement suggests the Veteran differentiates between his legs and hips, and that when referencing leg pain does he does not mean his hips.  The Board finds it reasonable to assume that, if hip problems were a concern, he would also have referenced this problem in the December 2002 and April 2003 statements.  

In October 2003, the Veteran submitted numerous buddy statements and lay statements regarding symptomatology others had observed in the Veteran.  The statements reference problems with the back, shoulders and neck but were silent as to complaints in-service or post-service regarding the hips.  

As the Veteran's contentions as to when hip pain began has been inconsistent, and post service medical records do not reflect more than intermittent complaints of hip pain first noted in 1986, the Board finds the contentions of hip pain beginning in service and continuing since is simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Moreover, the Board assigns greatest weight to the opinion of the 2010 VA examiner concerning the relationship between the Veteran's current hip disability and service.  In this regard, the examiner reviewed the claims file, examined the Veteran, and provided a detailed rationale as to why the Veteran's hip disabilities are not related to service.  Such opinion is consistent with the evidence of record, which reveals no complaints or findings of any hip disorder in service, intermittent complaints of hip pain following service first being noted in 1986, no current X-ray evidence of hip arthritis, and a post service occupation as an aircraft mechanic which the examiner stated would indicate that that there were no limitations of the hips at that time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes to the probative value to a medical opinion).  Conversely, the private physician's opinion was based on an assessment of arthritis, which the Veteran is not shown to have, and noted the Veteran's report of continued hip pain, which is not supported by that physician's own clinical records.  As noted above, the Veteran's contentions as to continuity of hip pain since service has been found to lack credibility.  Accordingly, little probative weight is afforded to the July 2009 private opinion.  

To the extent that the Veteran himself believes that his current hip disability is connected to his military service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis or etiology of a hip disorder is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hip disorder is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the most probative medical evidence demonstrates that the Veteran's current hip disability is less likely than not related to service.  The Board finds this medical evidence to be of greater probative value than the Veteran's lay contentions.  

With respect to the Veteran's claim for service connection for a bilateral hips disorder as secondary to his service connected degenerative joint disease of the lumbar spine, the Board finds that the VA examiner's opinion in July 2009 entitled to greatest probative value.  That examiner noted that while pain from the low back can radiate into the hip region, there was no evidence to suggest aggravation of the hip by the back because the symptoms occurred at the same time and both had progressed equally as documented in the medical records.  The examiner explained that the Veteran had a normal gait at his March 1999 examination and that an abnormal gait was not documented until the Veteran's compensation and pension examination in 2006.  The opinion was provided following examination of the Veteran and claims file review, and include a rationale for the decision.  There is no opinion to the contrary. 

While the Board acknowledges that the Veteran's back pain can radiate into his hips, such radiation of back pain is contemplated when evaluating his service connected back disorder.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine ("With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease . . .").  The question in this case is whether the Veteran has an actual disability of the hips that is related to service or his service-connected disability.  The most probative evidence indicates that his current hip disability, diagnosed as bursitis, is not related to service or service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a bilateral hip disability is denied. 

After reviewing the totality of the evidence, the Board finds that the preponderance of such evidence is against entitlement to service connection for a bilateral hip disability on a direct basis, a secondary basis or on a presumptive basis.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a bilateral hip disorder is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


